Bv the Court :
It must appear that the absent surveyor had notice of the time and place of meeting, by being so stated on the face of the return, or by laying proof before the court to that effect, otherwise the applicants might select some of tho surveyors to execute the order, such as were deemed favorable to laying the road, and get clear of those apprehended to be unfavorable to it, by allowing them no notice of the time or place of meeting. The 2d. section of the act directs that a copy of the rule of court, appointing six surveyors, and the time and place of meeting, shall beserved on each of the said surveyor’s at least six days previous to the time of meeting; and unless it appear to have been so served on them, the road will not appear to be laid in conformity to this act.
Proceedings set aside.